DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/KR2018/016311 filed 12/20/2018, which claims the benefit of the priority of Korean Patent Application No. KR10-2018-0147700 filed 11/26/2018 and Korean Patent Application No. KR10-2017-0176493 filed 12/20/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-2, and 5-18 are being examined on the merits in this office action.
Claim Rejections - 35 USC § 102 - Withdrawn
The rejection of claims 1,2, 5-8, 12, and 16-17 under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0143999 A1(hereinafter “the ‘999 publication”) is withdrawn in view of Applicants amendment to claim 1.
Claim Rejections - 35 USC § 103- Withdrawn
The rejection of claims 1,2, 5-18 under 35 U.S.C. 103 as being unpatentable over  by US 2016/0143999 A1 (hereinafter “the ‘999 publication”) in view of KR101460266 B1 (hereinafter “the ‘266 publication”) and WO 2005/047336  A1 (hereinafter “the ‘336 publication”) is withdrawn in view of Applicants amendment to claim 1.

Claim Rejections - 35 USC § 102 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-6, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5849535 A (hereinafter “the ‘535 patent”).
Regarding claim 1, the ‘535 patent teaches human growth hormone variants (abstract) and that the variant comprising the set of amino acid substitutions including H21N, E174S (claim 1), G120K (claim 7, 8). The patent further teaches in other embodiments where the variants had the following substitutions: F54P (col. 40, line 47; col. 44, line 13; col. 44, line 27), R64K (col. 44, line 27; col. 44, line 8-9) and F176Y (col. 45, line 57; col. 39, line 62; col. 40, line 4). The disclosures of the ‘535 patent disclose a hGH variant with amino acid substitutions recited in the instant claim 1.
Regarding claim 2, ‘535 teaches human growth hormone variant that comprises amino acid substitution R167N and D171S (claims 1, 12-22).
Regarding claim 5, ‘535 teaches hGH variants with the substitutions H18D and I179T (claims 1, 12-22).
Regarding claims 6 and 8, ‘535 teaches that the hGH variant is conju gated to one or more polyols, Such as poly(ethylene glycol) (PEG) (col. 4, line 45-47).
Regarding claim 16-17, ‘535 teaches compositions and therapeutic formulations of the hGH variants (col. 25, line 7-20) and further for use in treating conditions such as giantism and acromegaly (col. 27, line 32-40).
Regarding claim 18, ‘535 teaches a process for preparing a human growth hormone variant comprising culturing a host cell comprising a vector comprising a nucleic acid encoding a human growth hormone variant comprising a set of amino acid substitutions (claim 18).

Claim Rejections - 35 USC § 103 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5849535 A (hereinafter “the ‘535 patent”), as applied to claims 1, 2, 5-6, and 16-18 above, in view of KR101460266 B1 (hereinafter “the ‘266 publication”) and WO 2005/047336  A1 (hereinafter “the ‘336 publication”).
The teachings of the ‘266 publication are based on the English language translation of the KR101460266 B1 publication obtained by Google patents and the citations are based on the English language translation.
The teachings of ‘535 are disclosed above and incorporated herein by reference.
‘535 does not teach that the long-acting carrier is fused to the N-terminus or the C-terminus of the growth hormone variant as recited in claim 7, or linking GH to alpha-1 antitrypsin (AAT) and does not teach modifying AAT as recited in claims 9 and 10.
‘266 teaches human growth hormone (HGH) fused with AAT (page 2, last paragraph, line 1-2; claim 1, abstract). ‘266 teaches that the fusion had increased half-life (claim 1). ‘266 teaches that the AAT is attached to the N or C terminal of the HGH (page 2, 7th paragraph, line 1-2). ‘266 further teaches that the AAT has one or more amino acid substitutions where proline, which is the 357th amino acid at position P2, is mutated to asparagine and further that the ninth amino acid glutamine is mutated to asparagine, or the 232th amino acid cysteine is mutated to serine and that the alpha-1 antitrypsin mutants generate a new N-glycosylation site of Asn-X-Thr, neutralizing the protease inhibitor activity of alpha-1 antitrypsin and minimizing the possibility of immunogenicity by amino acid substitution and that it is possible to eliminate the formation of a duplex by the free cysteine group and the like (page 3, 3rg paragraph, line 1-7).
With regards to peptide and non-peptide linker, ‘336 teaches peptide conjugates comprising physiologically active polypeptide, a non-peptide polymer and an immunoglobulin Fc fragment (abstract). ‘336 further teaches that addition of several amino acids can be done and that linkage can be done by a peptide linker (page 25, line 24 and page 26, line 4-5). ‘336 teaches that the non-peptide polymer is selected from the group consisting of polyethylene glycol single polymers, polypropylene glycol single polymers, ethylene glycol- propylene glycol copolymers, polyoxyethylated polyols, polyvinyl alcohols (claim 14). ‘336 teaches that the protein conjugate maintains the in vivo activity at relatively high levels and remarkably increases the serum half-life for the physiologically active polypeptide, with less risk of inducing undesirable immune responses (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘535 and ‘266 and prepare a GH receptor antagonist that comprises HGH and AAT because ‘266 teaches that the fusion had an increased half-life (claim 1). It would also be obvious to one of ordinary skill in the art to use the peptide or non-peptide linker of ‘336 because ‘336 teaches that the conjugate maintains the in vivo activity at relatively high levels and remarkably increases the serum half-life for the physiologically active polypeptide, with less risk of inducing undesirable immune responses (abstract). One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in preparing such a fusion because ‘266 teaches that the fusion provided for sustained type HGH with an improved half-life (abstract; claim 1).
Regarding claim 7, ‘266 teaches that the AAT is attached to the N or C terminal of the HGH (page 2, 7th paragraph, line 1-2).
Regarding claim 9, ‘266 teaches that human growth hormone (HGH) fused with AAT (page 2, last paragraph, line 1-2; claim 1, abstract).
Regarding claim 10-11, ‘266 teaches that the AAT has one or more amino acid substitutions where proline, which is the 357th amino acid at position P2, is mutated to asparagine and further that the ninth amino acid glutamine is mutated to asparagine, or the 232th amino acid cysteine is mutated to serine (page 3, 3rg paragraph, line 1-7).
Regarding claim 12, ‘266 teaches that the hGH and A1AT are linked without a linker (page 5, Example 1).
Regarding claim 13-15, ‘336 teaches that the non-peptide polymer is selected from the group consisting of polyethylene glycol single polymers, polypropylene glycol single polymers, ethylene glycol- propylene glycol copolymers, polyoxyethylated polyols, polyvinyl alcohols (claim 14). ‘336 further teaches that addition of several amino acids can be done and that linkage can be done by a peptide linker (page 25, line 24 and page 26, line 4-5).
Regarding claim 18, ‘266 teaches a method of preparing wherein host cells containing a GH variant expression vector are cultured under conditions suitable for cell growth and for expression of the GH variant [0079] and that the culture conditions should allow transcription, translation, and protein transport between cellular compartments [0080].
Response to Arguments
Applicant’s arguments, see Applicant Arguments, filed 08/11/2022, with respect to the rejection(s) of claim(s) 1-2, 5-18 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5849535 A.
Conclusion
Claims 1-2, and 5-18 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                     
/ARADHANA SASAN/Primary Examiner, Art Unit 1615